DETAILED ACTION
	This final rejection is responsive to communication filed December 31, 2021.  Claims 1 and 10 are currently amended.  Claims 1-18 are pending in this application. 
The present application is a continuation of US Patent Application 15/087,930, which is now US Patent 10,747,622.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2003/0046313 A1) (‘Leung’) in view of Bagley et al. (US 8,255,366 B1) (‘Bagley’) and further in view of Zhang et al. (US 8,775,377 B1) (‘Zhang’).
US 20030046313 A1

receiving, over a network, from the backup system, metadata information for each of a plurality of data items, wherein the metadata information provides a summary about the data item relating to a content of the data item (paragraphs 47-48, 53-54); 
receiving, from the client computer, a restoration request indicating to restore a first data item to the data system (paragraph 89); and
in response to the restoration request, obtaining, from the data system, first location information for the first data item (paragraph 89) and first metadata information regarding the first data item (paragraphs 86 and 88);
determining whether a version of the first data item is to be restored from the backup system onto the data system (paragraph 90); and 
when the version of the first data item is determined to be restored on the data system, sending an instruction to the backup system to effectuate restoration of the version of the first data item on the data system (paragraphs 90-91).

Leung does not explicitly teach in response to the restoration request, obtaining, from the data system, first header information for the first data item, wherein the first header information provides a description about the first data item; comparing first metadata information regarding the first data item to the first header information; or determining whether a version of the first data item needs to be restored from the backup system onto the 
Bagley teaches segment-based efficient file restoration (see abstract), in which he teaches in response to the restoration request (col. 5 lines 54-58), obtaining, from the data system, first header information (i.e. fingerprints) for the first data item, wherein the first header information provides a description about the first data item (col. 6 lines 38-40); 
comparing first metadata information regarding the first data item to the first header information (i.e. comparing fingerprints of current segments with fingerprints of backup segments) (col. 6 lines 50-58); 
determining whether a version of the first data item needs to be restored from the backup system onto the data system based on a result of the comparison of the first metadata information regarding the first data item to the first header information (col. 6 line 50 – col. 7 line 6); and 
when the version of the first data item is determined to be restored on the data system, sending an instruction to the backup system to effectuate restoration of the version of the first data item on the data system (col. 7 lines 1-17).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Leung by the teaching of Bagley to enable more efficient data restoration the reduces the amount of data being transferred across networks (Bagley, abstract).


Zhang teaches the fingerprints may be stored in headers (col. 12 lines 33-35 and col. 18 lines 15-17) and that fingerprints may be stored as metadata (col. 12 lines 35-39) and thus proves that the fingerprints in Bagley are header information.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified Leung by the teaching of Zhang to enable more efficient backup and restore by enabling change tracking (Zhang, abstract).

With respect to claims 2 and 11, Leung in view of Bagley and Zhang teaches wherein the determination whether to restore the first data item on the data system comprises determining whether the first data item exists on the data system (Bagley, col. 9 lines 17-24).


With respect to claims 3 and 12, Leung in view of Bagley and Zhang teaches wherein, when it is determined that the first data item does not exist on the data system, the first data item is determined to be restored on the data system (Bagley, col. 9 lines 37-40).

With respect to claims 4 and 13, Leung in view of Bagley and Zhang teaches further comprising: when it is determined that the first data item exists on the data system: 

when the restoration request from the user is determined as being the specific request, the first data item is determined to be restored on the data system (Bagley, col. 9 lines 29-33; lines 48-61); and 
when the restoration request from the user is determined as being the batch request, the first item is determined not to be restored on the data system (Bagley, col. 5 lines 33-40; col. 6 lines 61-67).

With respect to claims 5 and 14, Leung in view of Bagley and Zhang teaches wherein when the restoration request from the user is determined as being a specific request and the first data item is determined to be restored on the data system, the restoration of the first data item on the data system is effectuated by duplicating the first item on the data system (Bagley, col. 9 lines 29-33).

With respect to claims 6 and 15, Leung in view of Bagley and Zhang teaches wherein effectuating the restoration of the first data item on the data system includes causing the backup system to transmit a copy of the first data item on the data system (Leung, paragraph 90; Bagley, col. 9 lines 37-40).

With respect to claims 7 and 16, Leung in view of Bagley and Zhang teaches wherein the data system is an electronic mail server (Zhang, col. 4 lines 8-11).

With respect to claims 8 and 17, Leung in view of Bagley and Zhang teaches wherein the first data item includes at least one of an electronic mail message, a contact item, a calendar item, and a task item (Zhang, col. 4 lines 8-11).

With respect to claims 9 and 18, Leung in view of Bagley and Zhang teaches wherein the first data item includes a file item (Leung, paragraph 83).

Response to Arguments
Applicant's arguments filed December 31, 2021 have been fully considered but they are not persuasive.  Applicant argues that Leung fails to each receiving, over a network, from the backup system, metadata information for each of a plurality of data items, wherein the metadata information provides a summary about the data item relating to a content of the data item.  More specifically, Applicant argues that Leung fails to teach this limitation because Leung discloses that the relied-upon index information for the stored data file is created by the DMS 104, and thus Leung cannot be understood receive metadata information from a backup system.  The examiner disagrees.
Leung teaches that the DMS gathers and stores file-related information related to the contents and/or attributes of the various data files, including archived and backup files, stored by the one or more storage devices (paragraphs 47 and 53), and that file-related information is used to create an index.  He further teaches that the DMS tracks and records file location information (paragraph 48).  The DMS must first receive (i.e. gather) the file-related 
Leung also teaches when a signal is received that indications a file has been saved or closed, a copy is stored in a staging area and then communicated to the DMS and the DMS determines file-related information for the file and file location information for the file and then stores the information.  Leung states that in an alternate embodiment, the user or client system may perform the steps of determining file-related information and file location information (paragraph 81).  Therefore, in an embodiment, file-related information (metadata) may be determined by a user or client system and then received and stored and indexed by the DMS.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/            Primary Examiner, Art Unit 2167                                                                                                                                                                                            	March 15, 2022